                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                          3:18-cv-00108-RJC-DSC

MICHAEL LEE HALL                     )
MARJORIE CAROL HALL,                 )
                                     )
            Plaintiffs,              )
                                     )
      v.                             )
                                     )                      ORDER
                                     )
BANK OF AMERICA                      )
CORPORATION and BANK OF              )
AMERICA, N.A.,                       )
                                     )
            Defendants.              )
____________________________________ )

       THIS MATTER comes before the Court on Plaintiffs’ Motion to Remand to

State Court and memorandum in support, (Doc. No. 5); Defendants’ Motion to

Dismiss and memorandum in support, (Doc. Nos. 8, 9); and the parties’ briefs and

exhibits. Also before the Court is Magistrate Judge David S. Cayer’s Memorandum

and Recommendation and Order (“M&R”), (Doc. No. 14), recommending that this

Court deny Plaintiffs’ Motion to Remand to State Court, (Doc. No. 5), and grant

Defendants’ Motion to Dismiss, (Doc. No. 8); Plaintiffs’ Objection to the M&R, (Doc.

No. 15)1; Defendants’ Response to Plaintiffs’ Objection to the M&R, (Doc. No. 16);




1 PlaintiffHall has also filed a Motion to Void Order in the companion case of Hall v.
Bank of Am. Corp., NCWD File No. 3:16-cv-715, (Doc. No. 22). In that motion,
Plaintiff seeks to have this Court’s final order in the companion case, Hall v. Bank of
Am. Corp., No. 3:16-cv-00715-RJC-DSC, 2017 WL 3971281 (W.D.N.C. Sept. 8, 2017),
                                            1
and Plaintiffs’ Reply, (Doc. No. 17). Having been fully briefed, the motions are ripe

for adjudication.

I.    BACKGROUND

      This is the second time this Court confronts this set of facts. This Court has

previously detailed the facts giving rise to the current suit in an order in the

companion case of Hall v. Bank of Am. Corp., No. 3:16-cv-00715-RJC-DSC, 2017 WL

3971281 (W.D.N.C. Sept. 8, 2017). Because no party has objected to the Magistrate

Judge’s statement of the factual and procedural background in the instant suit, the

Court adopts the facts as set forth in the M&R and incorporates them herein:

              Accepting the factual allegations of the Complaint as true, pro
      se Plaintiff Michael Lee Hall is employed by Defendant as an analyst.
      He is presently out of work on long term disability. This is Hall’s
      second lawsuit against Defendant. In his first lawsuit, Michael Lee
      Hall v. Bank of America Corporation, NCWD File No. 3:16-cv-715
      [hereinafter Hall 1], Plaintiff asserted claims for (1) failure to promote
      based on gender under Title VII of the Civil Rights Act of 1964 (“Title
      VII”), 42 U.S.C. §§ 2000e et seq.; (2) violations of the Equal Pay Act of
      1963 (“EPA”), 29 U.S.C. §§ 201 et seq.; (3) harassment and sabotaging
      his career in violation of the Consumer Financial Protection Act
      (“CFPA”), 12 U.S.C. §§ 5567 et seq.; (4) failure to promote under the
      North Carolina Equal Employment Practices Act (“NCEEPA”), N.C.
      Gen. Stat. §§ 143-422.2 et seq.; and (5) retaliation under the North




which dismissed Plaintiff’s claims for violations of the Equal Pay Act (“EPA”) and
North Carolina Equal Employment Practices Act (“NCEEPA”), voided, claiming that
“this Court erred when it ruled on the merits for Count 2 [EPA claim] and 4 [NCEEPA
claim] while lacking subject-matter jurisdiction over the entire complaint.” NCWD
File No. 3:16-cv-715, (Doc. No. 22 at 1). Plaintiff cites his Memorandum Objecting to
the M&R in the current suit, NCWD File No. 3:18-cv-108, (Doc. No. 15), to support
his Motion to Void in the companion case. Because the Court has denied Plaintiff’s
Motion to Void in the companion case, the motion does not change the Court’s analysis
herein.
                                           2
      Carolina Retaliatory Employment Discrimination Act (“REDA”), N.C.
      Gen. Stat. §§ 95-240 et seq..
              On November 7, 2016, Defendant filed its Motion to Dismiss
      Hall’s first Complaint.
              On January 12, 2017, this Court recommended that Defendant’s
      Motion to Dismiss be granted. On September 8, 2017, District Judge
      Robert J. Conrad, Jr. adopted the Memorandum and Recommendation
      and dismissed the Complaint. On December 27, 2017, the Fourth
      Circuit affirmed dismissal of Hall’s first Complaint.
              On February 7, 2018, Hall and his wife Marjorie Hall filed this
      second lawsuit against Bank of America in Mecklenburg County
      Superior Court. This Complaint asserts sixteen claims for relief: (1)
      gender discrimination under Title VII; (2) violations of the EPA; (3)
      violations of the CFPA; (4) violations of REDA; (5) violations of the
      NCEEPA for gender discrimination; (6) claims for “Unfair Competition
      or Trade Practices”; (7) failure to provide common law fundamental
      fairness and due process; (8) negligent misrepresentation; (9)
      negligence per se; (10) negligence; (11) intentional infliction of
      emotional distress; (12) negligent infliction of emotional distress; (13)
      loss of consortium; (14) breach of contract; (15) fraud; and (16)
      constructive fraud.
              On March 9, 2018, Defendants removed the state court action to
      the United States District Court for the Western District of North
      Carolina alleging federal question subject matter jurisdiction pursuant
      to 28 U.S.C. § 1441(b).
              On March 12, 2018, Plaintiffs filed their Motion to Remand,
      contending “there are not any disputes of federal law.” Plaintiff’s
      “Motion for Remand” at 3 (document #5).
              On March 16, 2018, Defendants filed their Motion to Dismiss.
      Defendants contend that Plaintiffs’ claims are barred by res judicata
      and statute of limitations and otherwise fail to state a claim upon
      which relief can be granted.

II.   STANDARD OF REVIEW

      A district court may assign dispositive pretrial matters, including motions to

dismiss, to a magistrate judge for “proposed findings of fact and recommendations.”

28 U.S.C. § 636(b)(1)(A) and (B). The Federal Magistrate Act provides that “a district

court shall make a de novo determination of those portions of the report or specific


                                          3
proposed findings or recommendations to which objection is made.” Id. § 636(b)(1)(C);

Fed. R. Civ. P. 72(b)(3); Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983). De novo

review is not required by the statute when an objecting party makes only general or

conclusory objections that do not direct the court to a specific error in the magistrate

judge’s recommendations. Orpiano v. Johnson, 687 F.2d 44 (4th Cir. 1982). Further,

the statute does not on its face require any review at all of issues that are not the

subject of an objection. Thomas v. Arn, 474 U.S. 140, 149 (1985); Camby, 178 F.2d at

200. Nonetheless, a district judge is responsible for the final determination and

outcome of the case, and, accordingly, this Court has conducted a careful review of

the Magistrate Judge’s M&R and all related documents.

III.   DISCUSSION

       The thrust of Plaintiffs’ Objection to the M&R is that the Magistrate Judge

erred by reaching the merits of Plaintiffs’ claims because this Court lacks subject

matter jurisdiction over Plaintiffs’ claims. Instead of addressing the merits of their

claims, Plaintiffs solely focus on the M&R’s alleged error of finding that remand to

state court is inappropriate.

   A. The M&R Correctly Recommended that the Court Deny Plaintiffs’ Motion to
      Remand.

       The existence of subject matter jurisdiction is a threshold issue the Court must

address before considering the merits of the case. Jones v. Am. Postal Workers

Union, 192 F.3d 417, 422 (4th Cir. 1999). Federal subject matter jurisdiction is so

limited that federal “[c]ourts have an independent obligation to determine whether


                                           4
subject-matter jurisdiction exists, even when no party challenges it.” Hertz Corp. v.

Friend, 559 U.S. 77, 94 (2010) (internal citations omitted). “No party can waive

[subject matter jurisdiction], or consent to jurisdiction. No court can ignore the

defect; rather a court, noticing the defect, must raise the matter on its own.”

Wisconsin Dept. of Corrections v. Schact, 524 U.S. 381, 389 (1998). The party

asserting federal jurisdiction bears the burden of establishing federal jurisdiction.

Mulcahey v. Columbia Organic Chemicals Co., 29 F.3d 148, 151 (4th Cir. 1994).

       A case originally brought in state court can be removed to federal court if the

federal district court has original jurisdiction. 28 U.S.C. § 1441; Dixon v. Coburg

Dairy, 369 F.3d 811, 916 (4th Cir. 2004). District courts “have original jurisdiction of

all civil actions arising under the Constitution, laws, or treaties of the United States.”

28 U.S.C. § 1331. “This means that ‘Congress has given the lower federal courts

jurisdiction to hear ‘only those cases in which a well-pleaded complaint establishes

either that federal law creates the cause of action or that the plaintiff's right to relief

necessarily depends on resolution of a substantial question of federal law.’” Battle v.

Seibels Bruce Ins. Co., 288 F.3d 596, 606–07 (4th Cir. 2002) (quoting Interstate

Petroleum Corp. v. Morgan, 249 F.3d 215, 219 (4th Cir. 2001) (en banc)).

       If a federal court has original jurisdiction over a claim in a civil action, it also

has “supplemental jurisdiction over all other claims that are so related to claims in

the action within such original jurisdiction that they form part of the same case or

controversy.” 28 U.S.C. § 1367(a). Claims form “part of the same case or controversy”

if they “derive from a common nucleus of operative fact . . . [and] are such that . . .

                                            5
[they] would ordinarily be expected to . . . [be tried] in one judicial proceeding.”

United Mine Workers of America v. Gibbs, 383 U.S. 715, 725 (1966); see also Hartman

v. Univ. of Maryland at Baltimore, 595 F. App'x 179, 180 (4th Cir. 2014). Exercising

supplemental jurisdiction is discretionary. See Hartman, 595 F. App’x at 180. When

determining whether to exercise supplemental jurisdiction over state-law claims, a

federal district court should consider section 1367’s goal of promoting “principles of

[judicial] economy, fairness, convenience, and comity” to litigants by joining all claims

arising out of a common nucleus of operative fact. Id. (quoting Carnegie-Mellon v.

Cohill, 484 U.S. 343, 357 (1988)). Supplemental jurisdiction under 28 U.S.C. § 1367

“is a broad jurisdictional grant.” Exxon Mobil Corp. v. Allapattah, 545 U.S. 546, 558–

59 (2005).

      Here, the Court must first turn to the Complaint to examine whether any of

Plaintiffs’ causes of action necessarily depend on resolution of a substantial question

of federal law. Plaintiffs have plead sixteen causes of action, three of which directly

arise under federal statutes: (1) violation of Title VII of the Civil Rights Act of 1964,

42 U.S.C. §§ 2000e, et seq.; (2) violation of the Equal Pay Act of 1963 (“EPA”), 29

U.S.C. §§ 206 et seq.; and (3) violation of the Consumer Financial Protection Act of

2010 (“CFPA”), 12 U.S.C. §§ 5567, et seq. Thus, the Court has original jurisdiction

over these claims, and removal was proper pursuant to 28 U.S.C. §§ 1441 and 1446.

      Turning to the other thirteen causes of action plead, the Court can exercise

supplemental jurisdiction over these state-law claims because they form part of the

same case or controversy as the claims arising under federal law. Plaintiffs have

                                           6
plead thirteen claims arising under North Carolina law: (1) violations of the

Retaliatory Employment Discrimination Act (“REDA”); (2) violations of the Equal

Employment Protection Practices Act (“NCEEPA”) for gender discrimination; (3)

claims for Unfair Competition or Trade Practices; (4) failure to provide common law

fundamental fairness and due process; (5) negligent misrepresentation; (6) negligence

per se; (7) negligence; (8) intentional infliction of emotional distress; (9) negligent

infliction of emotional distress; (10) loss of consortium; (11) breach of contract; (12)

fraud; and (13) constructive fraud. While these claims are based on North Carolina

law, the facts undergirding these claims share the same nucleus of operative facts as

the federal claims.    That is, all sixteen claims revolve around the facts and

circumstances of Mr. Hall’s employment with Bank of America and the alleged

discrimination, retaliation, and unfair treatment arising out of Bank of America’s

alleged employment practices.

      In   their   Objections,   Plaintiffs   conflate   the   standard   for   exercising

supplemental jurisdiction.       For example, Plaintiffs contend that exercising

supplemental jurisdiction over the state-law claims for breach of contract, fraud, and

constructive fraud would be improper because “[t]he state laws that form the nucleus

of the[se] claims . . . are state laws regulating mortgage appraisals, not employment

protections which is the basis for the federal element in this case.” (Doc. No. 15 at 5).

Thus, Plaintiffs seem to argue that a court can exercise supplemental jurisdiction

over state-law claims only if those claims share the same “nucleus” of legal elements.

That is not the test. Rather, supplemental jurisdiction centers on the same nucleus

                                              7
of operative facts—not law—undergirding both federal and state-law claims. In other

words, it is immaterial how different the elements forming the respective state and

federal causes of action are.    Rather, all that matters for determining whether

supplemental jurisdiction exists is if a plaintiff alleges the same core set of facts to

support the respective state and federal-law claims. If this is the case, then a federal

court may properly exercise supplemental jurisdiction over the state-law claims,

which might not contain “essential federal ingredients” but do revolve around the

same set of facts as the claims invoking original jurisdiction.

      And assuming Plaintiffs are arguing that the operative facts undergirding

their breach of contract, constructive trust, and fraud claims differ from the set of

facts supporting their federal claims, Plaintiffs are misplaced in that argument as

well. In their Objections, Plaintiffs allege that those state-law claims “regulat[e]

mortgage appraisals, not employment protections.” (Doc. No. 15 at 5). Yet, in their

Complaint, Plaintiffs premise these claims upon the allegation that “[w]ith Mr. Hall

employed by Bank of America NA, there was an implicit trust that the Defendant

would protect the Plaintiffs’ interest.” (Doc. No. 1-1 ¶ 166). Plaintiffs stake these

claims upon a trust relationship existing between Mr. Hall and Bank of America due

to the nature of his employment. Thus, even these state-law claims center around

the same set of facts supporting their federal-law claims: Bank of America’s alleged

unfair treatment of Plaintiffs due to Mr. Hall’s employment with Bank of America.

      Therefore, the Court finds that the Magistrate Judge was correct in finding

that supplemental jurisdiction exists over the state-law claims. It would be a waste

                                           8
of judicial resources, as well as the parties’, to decline to exercise supplemental

jurisdiction—a “broad jurisdictional grant”—over the state-law claims. Exxon Mobil,

545 U.S. at 558–59. The Court has subject matter jurisdiction over all of Plaintiffs’

claims.

   B. The M&R Correctly Recommended that Defendants’ Motions to Dismiss be
      Granted.

      Having determined that this Court has subject matter jurisdiction over

Plaintiffs’ claims and that Defendants properly removed this case to federal court,

the Court can now assess the merits of Plaintiffs’ claims. Notably, Plaintiffs, in

lodging their Objections to the M&R, failed to address the M&R’s reasoning or

conclusions regarding the merits of their claims. In doing so, Plaintiffs have waived

any objections to the M&R’s conclusion and recommendation that Plaintiffs’ failed to

state a claim and that their Complaint should be dismissed with prejudice. See, e.g.,

United States v. Midgette, 478 F.3d 616, 621–22 (4th Cir. 2007) (concluding that a

party “waives a right to appellate review of particular issues by failing to file timely

objections specifically directed to those issues”).     Nevertheless, this Court has

conducted a de novo review of the M&R’s conclusions regarding the merits of

Plaintiffs’ claims. In doing so, it agrees with the Magistrate Judge’s determination

that Plaintiffs have failed to state a claim upon which relief can be granted and thus

Plaintiffs’ Complaint should be dismissed with prejudice.

      1. Standard of Review

      On a motion to dismiss for failure to state a claim, the Court must accept the


                                           9
factual allegations of the claim as true and construe them in the light most

favorable to the nonmoving party. Coleman v. Maryland Ct. of Appeals, 626 F.3d

187, 189 (4th Cir. 2010). A complaint attacked by a Rule 12(b)(6) motion to dismiss

will survive if it contains enough facts “to state a claim to relief that is plausible on

its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). Facial plausibility means allegations that allow

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged. Id. “Threadbare recitals for the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id.

       The Court is mindful of the latitude extended to the pleadings of pro se

litigants. See Haines v. Kerner, 404 U.S. 519, 520 (1972) (holding that a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers). Nonetheless, courts cannot act as the pro se

plaintiff’s advocate or develop claims which the plaintiff failed to raise clearly on the

face of his complaint.     Gordon v. Leeke, 574 F.2d 1147, 1152 (4th Cir. 1978)

(recognizing that district courts are not expected to assume the role of advocate for

the pro se plaintiff). As a result, even a pro se plaintiff’s claim for relief “requires

more than labels and conclusions.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). Like plaintiffs who are represented by counsel, a pro se plaintiff must still

“allege facts sufficient to state all the elements of [a] claim.” Bass v. E.I. Dupont de

Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003).            In light of this authority,

conclusory statements with insufficient factual allegations, even when asserted by

                                           10
pro se plaintiffs, will not survive a motion to dismiss under Rule 12(b)(6).

       2. Claims that are Barred by Res Judicata

       The M&R found that “Counts 2 and 5 through 12 are barred by res judicata.”

(Doc. No. 14 at 8). “Res judicata or claim preclusion bars a party from suing on a

claim that has already been ‘litigated to a final judgment by that party or such party's

privies and precludes the assertion by such parties of any legal theory, cause of action,

or defense which could have been asserted in that action.’” Ohio Valley Envtl. Coal.

v. Aracoma Coal Co., 556 F.3d 177, 210 (4th Cir. 2009) (quoting 18 James Wm. et al.,

Moore’s Federal Practice § 131.10(1)(a) (3d ed. 2008)). Applying the doctrine of res

judicata “encourages reliance on judicial decisions, bars vexatious litigation, and frees

the courts to resolve other disputes.” Brown v. Felsen, 442 U.S. 127, 131 (1979).

       For res judicata to bar a claim, a defendant must establish three elements: (1)

a final judgment on the merits in a prior suit; (2) an identity of the cause of action in

both the earlier and the later suit; and (3) an identity of parties or their privies in the

two suits. Pueschel v. U.S., 369 F.3d 345, 354–55 (4th Cir. 2004). “In finding that

the second suit involves the same cause of action, the court need not find that the

plaintiff in the second suit is proceeding on the same legal theory he or his privies

advanced in the first suit.” Ohio Valley Envtl. Coal., 556 F.3d at 210. Rather, the

first suit will preclude the second suit so long as the subsequent suit “arises out of

the same transaction or series of transactions as the claim resolved by the prior

judgment.” Aliff v. Joy Mfg. Co., 914 F.2d 39, 42 (4th Cir. 1990).

       Here, the Magistrate Judge correctly concluded that res judicata bars nine of

                                            11
Plaintiffs’ claims in the current suit because all three elements of res judicata are

met. First, regarding Plaintiffs’ EPA claim (Count 2) and NCEEPA claim (Count 5),

a final judgment on the merits was reached in Hall 1 dismissing those claims with

prejudice. See Fayetteville Investors v. Commercial Bldrs., Inc., 936 F.2d 1462, 1471

(4th Cir. 1991) (acknowledging that a dismissal under Fed. R. Civ. P. 12(b)(6) is

accorded res judicata effect). Second, Plaintiffs bring those identical causes of action

in the current suit (“Hall 2”) against the same parties and privies as they did in Hall

1. In the current suit, Plaintiffs have named Bank of America, N.A. as an additional

defendant to Bank of America Corporation —the sole defendant in Hall 1. However,

adding an additional defendant will not allow Plaintiffs to evade res-judicata

application. See Bedrock Servs. v. Int'l Bhd. of Elec. Workers Local Union Nos. 238,

342, 495, 285 F. Supp. 2d 693, 699 (W.D.N.C. 2003) (holding that a plaintiff “cannot

avoid the bar of res judicata by bringing in additional defendants” (quoting Bethseda

Lutheran Homes & Servs., Inc. v. Born, 238 F.3d 853, 857 (7th Cir. 2001))). “While

the parties to the federal action may be nominally different from those in the [first]

action, they are in effect the same parties.” McDonald v. Hillsborough County School

Bd., 821 F.2d 1563, 1566 (11th Cir. 1987). Such is the case here.

      Res judicata also bars Counts 6 through 12 of the Complaint. Res judicata

can apply “even though the plaintiff in the first suit proceeded under a different

legal theory.” Aliff v. Joy Mfg. Co., 914 F.2d 39, 43 (4th Cir. 1990). Plaintiffs now

allege new claims in the present suit against Defendants that arise from the same

alleged wrongdoings at issue in the prior suit: claims for unfair competition or trade

                                          12
practices (Count 6), failure to provide common law due process (Count 7), negligent

misrepresentation (Count 8), negligence per se (Count 9), negligence (Count 10),

intentional infliction of emotional distress (Count 11), and negligent infliction of

emotional distress (Count 12). With the hope of obtaining a different outcome,

Plaintiffs impermissibly attempt to recharacterize their grievances against

Defendants by invoking new legal theories that they did not try in Hall 1:

      Whether two cases arise out of the same cause of action is not
      determined by whether the claims asserted in the two cases are
      identical . . . [rather,] res judicata will bar a newly articulated claim if
      the claim is based on the same transaction as the previously resolved
      suit and could have been brought in the earlier action.

Thomas v. Davis, 2016 U.S. Dist. LEXIS 98750, *6 (W.D.N.C. 2016). Despite

Plaintiffs’ attempt to cloak the set of underlying facts by alleging new claims, the

Court is not distracted by the new legal theories alleged. Rather, the Court has

examined the facts supporting these claims and recognizes that the same set of

operative facts at issue in Hall 1 are the same facts supporting Plaintiffs’ claims

today. In Hall 1, Plaintiff complained of his employment with Bank of America,

specifically alleging that he suffered from pay discrepancies and other forms of

alleged discrimination on the basis of his gender, retaliation, and constructive

discharge. Counts 6 through 12 of Hall 2 rest on the same set of alleged grievances

that the Court resolved in Hall 1 through a final decision on the merits. (Compare

Hall 1 Doc. No. 1: Compl. ¶¶ 10–11, 25, 28, 30, 44–49, 51–56, 61, with Hall 2, Doc.

No. 1-1: Compl. ¶¶ 14–15, 28, 45, 47, 51–54, 59–62, 68).      Therefore, these claims

could have been brought in Hall 1. And “[i]f the claim existed at the time of the

                                           13
first suit and ‘might have been offered’ in the same cause of action, then it is barred

by res judicata from being brought in a subsequent suit.” Aliff, 914 F.2d at 43–44.

Accordingly, these claims could—and should—have been brought in Hall 1 because.

No amount of tessellation can disguise the reality that the operative facts

underlying the two cases arise from the same concatenations. Thus, res judicata

precludes Plaintiffs from now bringing these claims.

      3. Claims that are Time Barred

      The M&R correctly concluded that Plaintiffs’ Title VII (Count 1), CFPA

(Count 3), REDA (Count 4), breach of contract (Count 14) and fraud (Count 15)

claims are time barred. (Doc. No. 14 at 9). To pursue a Title VII claim, a civil

action must be commenced within 90 days of receipt of a right to sue letter from the

Equal Employment Opportunity Commission. 42 U.S.C. §§ 2000e-5(f)(1). Here, Mr.

Hall’s Title VII claim is time barred because he did not initiate this lawsuit until

approximately eighteen months after receipt of his right to sue letter. (See Doc. No.

1-1). Therefore, his Title VII claim is untimely and should be dismissed with

prejudice. See Angles v. Dollar Tree Stores, Inc., 494 Fed. Appx. 326, 329 (4th Cir.

Sept. 13, 2012); see also Fenner v. John Umstead Hosp., 2014 U.S. Dist. LEXIS

8180, *14 n.5 (M.D.N.C. Jan. 23, 2014) (noting that “[w]hen a complaint is timely

filed and later dismissed, the statute of limitations is not tolled by the original

timely filing,” so a dismissal without prejudice does not benefit the plaintiff).

      Plaintiffs’ claims for violations of the CFPA (Count 3) and REDA (Count 4)

should also be dismissed because Mr. Hall failed to exhaust his administrative

                                           14
remedies—something required by both statutory schemes. Under the CFPA, an

employee must file a complaint with the Secretary of Labor within 180 days of the

alleged retaliatory act. See 12 U.S.C. § 5567(c)(1)(A). Likewise, under REDA, an

employee must first file a written complaint with the North Carolina Commissioner

of Labor. N.C. Gen. Stat. § 95-242. In the Complaint, Mr. Hall acknowledges that

he failed to file the required administrative complaints within the prescribed time.

(See Doc. No. 1-1 ¶ 101). Finally, Plaintiffs’ claims for breach of contract (Count 14)

and fraud (Count 15) related to a mortgage refinancing, which allegedly occurred in

July 2011, (see Doc. No. 1-1 ¶¶ 165, 177–79), are also time barred because the

limitations period for these claims in North Carolina is three years, N.C. Gen. Stat.

§ 1-52(1) & (9).

      4. Claim for Constructive Fraud

      Under North Carolina law, a claim for constructive fraud is only viable in the

context of a confidential relationship. Terry v. Terry, 273 S.E.2d 674, 678–79 (N.C.

1981). While Plaintiffs claim that a “relationship of trust” existed between

Plaintiffs and Defendants, the Magistrate Judge correctly concluded that neither

the mortgage transaction nor Mr. Hall’s employment with Defendants created the

necessary confidential relationship. Lawley v. Liberty Mut. Group, Inc., 2012 U.S.

Dist. LEXIS 142205, *16 (W.D.N.C. Sep. 28, 2012) (explaining that, “under North

Carolina law, parties to a contract do not automatically become each other’s

fiduciaries”); Bonham v. Wolf Creek Acad., 767 F. Supp. 2d 558, 567 (W.D.N.C.

2011) (“[T]he legal conclusion that a fiduciary relationship sprang from an

                                          15
employer-employee relationship finds no support in North Carolina law as ‘the

relation of employer and employee is not one of those regarded as confidential.’”

(quoting Dalton v. Camp, 548 S.E.2d 704, 708 (N.C. 2001)). Therefore, Plaintiffs’

claim for constructive fraud (Count 16) fails.

      5. Claim for Loss of Consortium

      Finally, Plaintiff Marjorie Hall’s claim for loss of consortium must fail as

well because a claim for loss of consortium derives from the spouse’s underlying

claims. Labram v. Havel, 43 F.3d 918, 921 (4th Cir. 1995) (describing loss of

consortium claims as “derivative in nature” of the spouse’s underlying claims).

Because Mr. Hall’s underlying claims fail as a matter of law, Mrs. Hall’s loss-of-

consortium claim likewise fails.

IV.   CONCLUSION

      IT IS THEREFORE ORDERED that:

      1. The Magistrate Judge’s M&R, (Doc. No. 14), is AFFIRMED and

          ADOPTED;

      2. Plaintiffs’ Motion to Remand to State Court, (Doc. No. 5), is DENIED;

      3. Defendants’ Motion to Dismiss, (Doc. No. 8), is GRANTED.

      4. Plaintiffs’ Complaint, (Doc. No. 1-1), is DISMISSED WITH PREJUDICE;

          and

      5. The Clerk of Court is directed to close this case.
                                            Signed: January 11, 2019




                                          16
17
